245DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species VI (Fig. 15) in the reply filed on November 30, 2020 is acknowledged.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected elected Species II-IV (Figs. 10-13), there being no allowable generic or linking claim.  Claims 15 and 17 are withdrawn since they are directed to non-elected Species II (Figs. 10, 11).
Additionally, the Examiner acknowledges that claims 5-7, 21-22, and 25-29 are canceled.
	Claim Objections
Claims 23-24 are objected to because of the following informalities:  Claims 23 depends on canceled Claim 21.  Appropriate correction is required.
	For purposes of examination, Claim 23 depends on claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 8-13, 19-20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al. (U.S. 9,852,889).
	Referring to Figure 2B and column 7, line 59-column 8, line 36, Kellogg et al. disclose a plasma processing equipment comprising:  a chuck stage 114, 224 having an upper surface dedicated to support a substrate 120 thereon, and including a lower electrode (col. 4, lines 61-63); an upper electrode 121 disposed over the chuck stage (Fig. 2B, col. 5, lines 64-67); an AC power supply (i.e. x1 kHz RF generator, z MHz RF generators) operatively connected to the upper electrode or the lower electrode, and configured to selectively produce a first signal of a first frequency and a second signal of a second frequency to form a plasma between the upper electrode and lower electrode, and to selectively produce a third signal of a third frequency during a plasma process after the plasma is formed between the upper electrode and the lower electrode, wherein the first, second, third frequencies are different from each other and the third frequency is lower than the first and second frequencies (i.e. 400 kHz, 27 MHz, 60 MHz, col. 5, lines 17-41); 

a dielectric ring 112 extending around the chuck stage (Fig. 2B, col. 4, lines 64-67); an edge electrode 202 disposed within the dielectric ring (Fig. 2B, col. 7, lines 59-61); and a resonance circuit 207, 208 connected to the edge electrode and configured to resonate when the third signal is produced and configured not to resonate when the first and second signals are produced, wherein the resonance circuit includes:  a pass filter circuit 208 having an input connected to the edge electrode and configured to pass only the third signal among the first, second and third signals to an output of the pass filter circuit (Fig. 2B, col. 8, lines 13-16) and a series resonance circuit 207 connected in series with the output of the pass filter circuit and having a coil and a grounded variable capacitor connected in series to the coil (col. 8, lines 1-6).
With regards to the function of the resonance circuit, it should be noted “a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Kellogg et al.’s RF filter 207/208 is structurally the same as the 
With respect to claim 2, the plasma processing equipment of Kellogg et al. further includes wherein the filter circuit 208 comprises a first parallel resonance circuit including a coil and a capacitor connected in parallel to each other (col. 6, lines 49-51, col. 7, line 67-col. 8, line 1).
With respect to claim 4, the plasma processing equipment of Kellogg et al. further includes wherein the frequency of the third signal is lower than the frequency of each of the first and second signals (i.e. 400 kHz, 27 MHz, 60 MHz, col. 5, lines 17-41).
With respect to claim 8, referring to Figure 2B and column 7, line 59-column 8, line 36, Kellogg et al. disclose a plasma processing equipment comprising; a process chamber 104 (Fig. 1, col. 4, lines 47-50); a substrate support 114, 224 disposed inside the process chamber, the substrate support having an upper surface dedicated to support a substrate 120 thereon (col. 4, lines 61-63); a lower electrode 114, 224 integral with the substrate support (col. 4, lines 61-63); an upper electrode 121 disposed in an upper part of the process chamber above the upper surface of the substrate support and constituting a plasma source with the lower electrode (Fig. 2B, col. 5, lines 64-67); an AC power supply (i.e. x1 kHz RF generator, z MHz RF generators) connected to one of said lower and upper electrodes 114, 224 and configured to generate signals at a plurality of different frequencies, the plurality of different frequencies including at least one frequency to form a plasma between the upper and lower electrode, and at least one frequency generated during a plasma process after the plasma is formed between the upper and lower electrode (i.e. 400 kHz, 27 MHz, 60 MHz, col. 5, lines 17-41); 

edge ring structure 110, 228 circumjacent the upper surface of the substrate support (Fig. 2B, col. 4, lines 56-61); a dielectric ring 112 on which the edge ring structure is disposed (Fig. 2B, col. 4, lines 64-67); an edge electrode 202 disposed within the dielectric ring with the dielectric ring interposed between the edge electrode and the edge ring structure (Fig. 2B, col. 7, lines 59-61); and a resonance circuit 207, 208 disposed outside the process chamber and electrically connected to the edge electrode, the resonance circuit configured to resonate when the at least one frequency is generated during the plasma process and configured not to resonate when the at least one frequency to form the plasma is generated, wherein the resonance circuit includes:  a pass filter circuit 208 having an input connected to the edge electrode and configured to pass only the at least one frequency is generated during the plasma process among the plurality of frequencies to an output of the pass filter circuit (Fig. 2B, col. 8, lines 13-16), and a series resonance circuit 207 connected in series with the output of the pass filter circuit, the series resonant circuit having a coil and a grounded variable capacitor connected in series with the coil (col. 8, lines 1-6).

With respect to claim 9, the plasma processing equipment of Kellogg et al. further includes wherein the AC power supply is configured to supply first, second and third power signals at a first frequency, a second frequency and a third frequency, respectively, the first frequency, the second frequency and the third frequency being different from each other (i.e. 400 kHz, 27 MHz, 60 MHz, col. 5, lines 17-41).
With respect to claim 10, the plasma processing equipment of Kellogg et al. further comprising a matcher 113 connecting the AC power supply to said one of the lower electrode and the upper electrode (col. 5, lines 17-19).
With respect to claim 11, the plasma processing equipment of Kellogg et al. further includes wherein the filter circuit 208 allows only the third signal among the first, second and third signals to pass, and the third frequency is lower than each of the first frequency and the second frequency (Fig. 2B, col. 8, lines 13-16).
With respect to claim 12, the plasma processing equipment of Kellogg et al. further comprising:  a controller operatively connected to the grounded variable capacitor and 
With respect to claim 13, the plasma processing equipment of Kellogg et al. further includes wherein the edge ring structure comprises a first edge ring 110 and a second edge ring 228 discrete from each other and disposed on the dielectric ring (Fig. 2B, col. 5, lines 1-6, col. 7, lines 23-26).
With respect to claim 19, the plasma processing equipment of Kellogg et al. further includes wherein the first edge ring and the second edge ring each comprise at least one material selected from the group consisting of Si, SiC, SiO2, AIN, A12O3 and ZrO2 (col. 5, lines 3-6, col. 7, lines 23-26).
With respect to claim 20,  Referring to Figure 2B and column 7, line 59-column 8, line 36, Kellogg et al. disclose a plasma processing equipment comprising:  a chuck stage 114, 224 having an upper surface dedicated to support a substrate 120 thereon, and including a lower electrode (col. 4, lines 61-63); a gas feeder 121 that supplies gas toward the chuck stage, the gas feeder including an upper electrode disposed above the upper surface the chuck stage and constituting a plasma source with the lower electrode (col. 5, lines 59-67);  an AC power supply (i.e. x1 kHz RF generator, z MHz RF generators) operatively connected to the upper electrode or the lower electrode, and configured to selectively produce a first signal of a first frequency and a second signal of a second frequency to form a plasma between the upper electrode and lower electrode, and a to selectively produce a third signal of a third frequency during a plasma process 
a dielectric ring 112 extending around a lower part of the chuck stage (Fig. 2B, col. 4, lines 64-67); edge ring structure 110, 228 disposed on the dielectric ring and extending around an upper part of the chuck stage (Fig. 2B, col. 4, lines 56-61); an edge electrode 202 within the dielectric ring (Fig. 2B, col. 7, lines 59-61); and a resonance circuit 207, 208 electrically connected to the edge electrode, and configured to resonate when the third signal is produced and configured not to resonate when the first and second signals are produced, wherein the resonance circuit includes:  a pass filter circuit 208 having an input connected to the edge electrode and configured to pass only the third signal among the first, second and third signals to an output of the pass filter circuit (Fig. 2B, col. 8, lines 13-16), and a series resonance circuit connected in series with the filter circuit the output of the pass filter circuit, the series resonant circuit 207 having a first coil and a grounded first variable capacitor connected in series with the first coil (col. 8, lines 1-6).
With regards to the function of the resonance circuit, it should be noted “a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Kellogg et al.’s RF filter 207/208 is structurally the same as the claimed pass filter circuit and series resonance circuit and hence satisfies the claimed requirements.
.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al. (U.S. 9,852,889) in view of Forster et al. (U.S. 8,920,611).
The teachings of Kellogg et al. have been discussed above.  Specifically, Kellogg et al. teach that various combinations of capacitors and inductors can be used for the filter circuit 208 (col. 6, lines 49-51) and that one combination is a coil and a capacitor connected in parallel (col. 7, line 67-col. 8, line 1).
Kellogg et al. is silent on wherein the filter circuit comprises a second parallel resonance circuit including a coil and a capacitor connected in parallel to each other, and the first and second parallel resonance circuits are connected in series to each other.
Referring to column 5, lines 4-57, Forster et al. teach that it is conventionally known in the art to have a filter circuit arrangement wherein the filter circuit 152 comprises a second parallel resonance circuit including a coil and a capacitor connected in parallel to each other, and the first and second parallel resonance circuits are connected in series to each other in order for each parallel resonance circuit to filter a specific frequency band.   Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the filter circuit of Kellogg et al. with a second parallel resonance circuit including a coil and a capacitor .

Claims 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al. (U.S. 9,852,889) in view of Wu et al. (U.S. 2017/01865590).
The teachings of Kellogg et al. have been discussed above.
Kellogg et al. fail to teach a thermal pad contacting lower parts of the first edge ring and the second edge ring and a thermally conductive electrode on the lower surface of the chuck stage.
Referring to Figure 2 and paragraph [0035], Wu et al. teach a plasma processing equipment wherein a thermal pad 91 contacts a lower part of an edge ring 50 and a thermally conductive electrode 92 is located on a lower surface of the chuck stage 30 in order to provide a superior heat conducting path to reduce the heat from the edge ring during plasma processing (par.[0013]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Kellogg et al. with a thermal pad contacting lower parts of the first edge ring and the second edge ring and a thermally conductive electrode on the lower surface of the chuck stage as taught by Wu et al. in order to provide a superior heat conducting .
Response to Arguments
Applicant's arguments filed July 19, 2021 have been fully considered but they are not persuasive. 
 Applicant has argued that Kellogg et al. does not describe a resonance circuit coupled to an edge electrode which is not operative to resonate when signals of a given frequency are applied to form a plasma between upper and lower electrodes, and which is operative to resonate when a signal of a different (or lower) given frequency is applied by the AC power supply during a plasma process after the plasma is formed.
As stated above, with regards to the function of the resonance circuit, it should be noted “a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In the instant case, Kellogg et al. teach a structure of a resonance circuit 207/208 having a pass filter circuit 208 connected to a series resonance circuit 207 (Fig. 2B).  Furthermore, the series resonance circuit has the structural components of a coil in series with a grounded variable capacitor (col. 8, lines 1-6).  Hence, apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Marakhtanov et al.’199, Hoffman et al.’515, Koshimizu et al.’940 teach a resonance circuit.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716     

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716